                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN GONZALEZ,                                                :       No. 3:18cv2254
                               Plaintiff                      :
                                                              :       (Judge Munley)
               v.                                             :
                                                              :
JOHN DOE #1 and JOHN DOE #2,                                  :
Individually and in their official                            :
Capacities as state police officers                           :
for the Pennsylvania State Police;                            :
RICHARD ROE #1 and RICHARD                                    :
ROE #2, Individually and in their                             :
official capacities as agents for the                         :
United States Department of                                   :
Homeland Security, U.S. Immigration                           :
and Customs Enforcement;                                      :
PENNSYLVANIA STATE POLICE;                                    :
and UNITED STATES DEPARTMENT                                  :
OF HOMELAND SECURITY,                                         :
UNITED STATES IMMIGRATION AND                                 :
CUSTOMS ENFORCEMENT,                                          :
                               Defendants                     :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 16th day of March 2020, the motion to dismiss filed

by Richard Roe #1, Richard Roe #2 and the United States Department of

Homeland Security, United States Immigration and Customs Enforcement

(hereinafter the “Federal Defendants”) (Doc. 24) is hereby GRANTED in part and

DENIED in part.
      Specifically, it is GRANTED with regard to the plaintiff’s section 1983

claims as they relate to the Federal Defendants and those claims are dismissed.

      The motion is GRANTED with regard to the assault and battery charges,

without prejudice to the plaintiff moving for leave to amend that count if it

becomes appropriate.

      The motion is also GRANTED with regard to malicious prosecution,

“substantive due process” and other constitutional claims asserted by the plaintiff

which are subsumed by the Fourth Amendment claims, including False

Arrest/False Imprisonment.

      The motion is DENIED in all other respects.

      The Federal Defendants are directed to immediately reveal to plaintiff the

identities of the Richard Roe defendants.




                                                 BY THE COURT:

                                                 s/ James M. Munley
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Court




                                          2
